DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 8-12 and 15-20 remain pending in the application.  Claims 4-7 have been canceled, and claims 13 and 14 were previously canceled.  Applicant's amendments to the Claims have overcome the 35 USC § 112 rejection previously set forth in the Non-Final Office Action dated 6 January 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 
Claims 1-3, 8-11, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stier (US 6,510,841) in view of Abe et al. (JP 2014-141924 A).
Regarding claim 1, Stier discloses a fuel injection valve (1, see fig. 1) comprising: 
a valve body (3) configured to open or close a flow path (fig. 1); 
a movable element (20) configured to drive the valve body in a valve opening direction (col. 3, ln. 54-64); and 
a magnetic core (12) configured to attract the movable element (col. 4, ln. 29-32), 
wherein the movable element is configured so as to stroke the valve body in large and small two stages (col. 4, ln. 36-39 - when the solenoid coil is deenergized the first armature part, which is larger, moves; col. 4, ln. 53-56 - the second armature part, which is smaller, “remains some further time”), and is configured by a first movable element (20b) having a first facing surface facing the magnetic core (fig. 2) and having the first facing surface attracted by the magnetic core (col. 4, ln. 29-32), and a second movable element (20a) separately configured from the first movable element (col. 4, ln. 14-18), having a second facing surface facing the magnetic core (fig. 2), and having the second facing surface attracted by the magnetic core (col. 4, ln. 29-32),
the first movable element and the second movable element are configured in a relatively movable state (fig. 3), and configured in a state of being movable relative to the valve body (col. 5, ln. 28-36),
the valve body has a valve body engaging portion (34) engaged with the first movable element on an upstream side (fig. 2 - via spring 23b), and, 
a coil (10) configured to cause a magnetic attraction force between the magnetic core and the movable element when a drive current flows (col. 3, ln. 54-57; col. 4, ln. 29-32), wherein the first 
 Stier does not disclose that when a set first drive current flows in the coil only the second facing surface of the second movable element makes contact with the magnetic core, and that the first facing surface of the first movable element and the second facing surface of the second movable element make contact with the magnetic core as a result of a sum of: i) a first magnetic attraction force, acting between the first movable element and the magnetic core, and ii) a second magnetic attraction force, acting between the second movable element and the magnetic core, being larger than a difference between a firs biasing force by a firs spring and a second biasing force by a second spring.  
Abe teaches a fuel injection valve (1, see fig. 1) comprising: a valve body (106) configured to open or close a flow path (par. 13; fig. 1); a movable element (105/107) configured to drive the valve body in a valve opening direction (par. 13); and a magnetic core (100) configured to attract the movable element (par. 27), wherein the movable element is separately configured from the valve body (fig. 1), and is configured by a first movable element (105) having a first facing surface facing the magnetic core (fig. 5) and having the first facing surface attracted by the magnetic core (par. 27), and a second movable element (107) separately configured from the first movable element (par. 18; fig. 3b), having a second facing surface facing the magnetic core (fig. 5), and having the second facing surface attracted by the magnetic core (par. 23, 27).  Abe further teaches the fuel injection valve comprises a coil (115) configured to cause a magnetic attraction force between the magnetic core and the movable element when a drive current flows (par. 13), wherein only the second facing surface of the second movable element makes contact with the magnetic core in a case where a set first drive current flows in the coil (par. 23; figs. 6A, 6B), and that the first facing surface of the first movable element and the second facing surface of the second movable element make contact with the magnetic core as a result of a sum 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel injection valve of Stier such that when a set first drive current flows in the coil only the second facing surface of the second movable element makes contact with the magnetic core and that the first facing surface of the first movable element and the second facing surface of the second movable element make contact with the magnetic core as a result of a sum of: i) a first magnetic attraction force, acting between the first movable element and the magnetic core, and ii) a second magnetic attraction force, acting between the second movable element and the magnetic core, being larger than a difference between a firs biasing force by a firs spring and a second biasing force by a second spring, as taught by Abe.  Such a modification was known to allow injection of a smaller amount of fuel when the engine speed is reduced and a larger amount of fuel when the engine speed in increased (see Abe, par. 33).
Regarding claim 2, Stier in view of Abe discloses the fuel injection valve described regarding claim 1, and further wherein the second movable element moves the valve body to an upstream side in a case where the second movable element moves toward the magnetic core, and the first movable element moves the valve body to the upstream side in a case where the first movable element moves toward the magnetic core (col. 4, ln. 29 32; fig. 3).
claim 3, Stier in view of Abe discloses the fuel injection valve described regarding claim 1, and further wherein the second facing surface of the second movable element is arranged on an outer diameter side with respect to the first facing surface of the first movable element (fig. 3).
Regarding claim 8, Stier in view of Abe discloses the fuel injection valve described regarding claim 1, and further wherein a first clearance between the first facing surface of the first movable element and the magnetic core is configured to be larger than a second clearance between the second facing surface of the second movable element and the magnetic core in a valve closed state (fig. 3).
Regarding claim 9, Stier in view of Abe discloses the fuel injection valve described regarding claim 1, and further wherein an outer peripheral portion of the first movable element is configured to face an inner peripheral portion of the second movable element in a direction orthogonal to a valve body axial direction (fig. 3), and a downstream-side end surface of the first movable element is configured to face an upstream-side end surface of the second movable element in the valve body axial direction (fig. 3).
Regarding claim 10, Stier in view of Abe discloses the fuel injection valve described regarding claim 1, and further wherein a recessed portion (28) recessed toward a downstream side is formed on an inner diameter side in the second movable element (fig. 3), and the first movable element is arranged inside the recessed portion (col. 4, ln. 17 18).
Regarding claim 11, Stier in view of Abe discloses the fuel injection valve described regarding claim 1, and further wherein an axial maximum length of the second movable element is configured to be longer than an axial maximum length of the first movable element (fig. 3). 
claim 15, Stier in view of Abe discloses the fuel injection valve described regarding claim 1, and further comprising a first spring (23a) configured to bias the valve body to a downstream side (fig. 1).
Regarding claims 16 and 18, Stier in view of Abe discloses the fuel injection valve described regarding claim 1, and further comprising a second spring (23b) attached to the valve body (fig. 3 - via elements 21/34), and for biasing the first movable element to a downstream side (fig. 3); and, wherein a biasing force of a first spring (23a) is set to be larger than a biasing force of the second spring (col. 4, ln. 38 and 54 55).
Regarding claim 20, Stier in view of Abe discloses the fuel injection valve described regarding claim 1, and further wherein an outer diameter of an outer peripheral portion in an upstream-side end surface of the first movable element is configured to be larger than an inner diameter of an inner peripheral portion on a downstream-side end surface of the magnetic core (fig. 3).
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stier in view of Abe and further in view of Matsukawa et al. (US 2016/0076499).
Stier in view of Abe discloses the fuel injection valve described regarding claims 15, 16, and 18.  Stier in view of Abe does not disclose that the fuel injection valve further comprises a third spring configured to bias the second movable element to an upstream side and wherein the biasing force of the second spring is set to be larger than a biasing force of the third spring.
Matsukawa teaches a fuel injection valve (1) comprising a valve body (41) configured to open or close a flow path (fig. 1); a moveable element (50) configured to drive the valve body in a valve opening direction (par. 60); a magnetic core (30) configured to attract the movable element (par. 60); and a second spring (32) for biasing the movable element to a downstream side (par. 51; fig. 2) and a third 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel injection valve of Stier in view of Abe to further include a third spring configured to bias the second movable element to an upstream side and wherein the biasing force of the second spring is set to be larger than a biasing force of the third spring, as taught by Matsukawa.  Matsukawa further teaches that such an arrangement gradually slows down the moveable element when the coil is deenergized, which prevents the movable element from recoiling back toward the upstream side and lifting the valve body from the valve seat (par. 71).  
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record discloses the fuel injection valve described above.  The prior art of record fails to disclose that a downstream-side end surface of the first movable element faces and is supported by an upstream-side end surface of a protruding portion of the valve body.  Moreover, it would not be obvious to modify the fuel injection valve of the prior art to include such a feature because the first movable element of the prior art is supported by the upstream-side end surface of the second movable element.  
Alternatively, interpreting Stier as previously explained in the rejection of claim 12 set forth in the Office Action of 6 January 2021 so that the first movable element is 20a and the second movable element is 20b fails to teach the newly added limitations requiring only the second facing surface of the second movable element to make contact when a drive current flows.  
Response to Arguments
Applicant's arguments filed 8 March 2021 have been fully considered but they are not persuasive.  Applicant’s arguments have been considered but are moot because the arguments do not apply to the interpretation of the prior art being used in the current rejection.  Therefore, Stier in view of Abe is interpreted to disclose each and every limitation of amended claim 1, as explained in the rejection above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752